department of the treasury internal_revenue_service washington d c date number release date wta-n-105038-00 cc tege qp1 uilc internal_revenue_service national_office chief_counsel_advice memorandum for district_counsel pacific-northwest district seattle from subject chief qualified branch tax exempt and government entities cc tege qp1 this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a plan x dollar_figurem dollar_figuren dollar_figurep issue whether company a is entitled to deduct contributions to plan x for the taxable_year ending date facts company a an accrual basis taxpayer maintains plan x which includes a qualified_cash_or_deferred_arrangement under sec_401 of the internal_revenue_code sec_5 of plan x provides generally that each participant may defer up to ten percent of his or compensation each year sec_5 of the plan provides for a partial employer_matching_contribution sec_5 of plan x provides that company a shall contribute the amount of the salary deferrals and matching_contributions provided for under the terms of the plan company a’s taxable_year ends january until the plan_year also ended on january in date however company a amended plan x wta-n-105038-00 to change the plan_year to a year ending on december accordingly the plan_year was an eleven month period from date through date also in date company a authorized the amendment of plan x to incorporate a fixed minimum employer_contribution requirement effective date section dollar_figure of plan x provides that company a shall make contributions to the plan in the form of employer contributions at least equal to a specified dollar amount sec_5 adds that such amount shall be determined by the chief financial office of company a on or before the last day of the company’s taxable_year that ends within such plan_year sec_5 of the amended plan provides that company a shall pay this minimum employer_contribution at any time during the plan_year and for purposes of deducting such contribution the company shall make the contribution not later than the time prescribed by the code for filing the company’s income_tax return including extensions for its taxable_year that ends within such plan_year this section adds that notwithstanding any provision of the plan to the contrary the minimum employer_contribution made by the company shall not revert to or be returned to the company and can be made whether or not the company has current or accumulated_profits section of the amended plan provides that the minimum employer_contribution shall be allocated first to eligible participants as salary deferral contributions and then as employer matching_contributions any balance remaining after these initial allocations shall be allocated pro_rata to the employer matching_contributions account of each non-highly compensated participant if the amounts so allocated exceed a participant’s maximum annual_addition then the excess is held in a suspense_account to be used to reduce employer contributions in the next and succeeding limitation years on date company a authorized a minimum employer_contribution of dollar_figurem for the plan_year ending date according to the revenue_agent this minimum contribution was paid into the plan in increments as the employer was required to make the salary deferral contribution each month the minimum contribution purportedly funded the elective_deferrals and the matching_contributions but the amount of the elective_deferrals exceeded the amount of the fixed minimum contribution also according to the agent both before and after the amendment of the plan company a’s matching_contributions accrued monthly as the liability was established and were paid after the corporate year end but before the due_date of the return including extensions for example company a’s matching_contribution for the plan_year ending date was paid before the due_date of the date corporate return plus extensions wta-n-105038-00 company a timely requested an extension of time in which to file its corporate tax_return for the year date and it filed that return on date among the amounts deducted by company a on this return was dollar_figurem for its employer minimum contribution of that amount dollar_figuren was the amount of the employee deferrals contributed to the plan with respect to compensation earned in january the balance dollar_figurep was the amount of employee deferrals over the months of date though date other than the deferrals contributed to the plan in date company a paid no money into the plan until each employee’s deferral became effective in the following months the service proposes to disallow the deduction for dollar_figurep ie that portion of the minimum employer_contribution attributable to elective_deferrals earned after date as noted the service does not propose to disallow the elective_deferrals for the month of january a question has arisen however with respect to the matching_contributions on those deferrals sec_5 of plan x states that the employer shall pay the salary deferral contributions not later than days after the plan_year for which they are deemed to be paid further as to salary deferral contributions accumulated through payroll deductions the contributions shall be paid_by the end of the succeeding month following the payroll deductions sec_5 also states that the employer shall pay the matching_contributions for each plan_year within the time prescribed by law including extension of time for filing the employer’s federal_income_tax return for the employer’s fiscal_year in which such plan_year ends law and analysis sec_404 of the internal_revenue_code provides in relevant part that if contributions are paid to a profit-sharing_plan and are otherwise deductible under chapter of the code those contributions are deductible under sec_404 subject_to certain limitations in the taxable_year of the employer when paid and are not deductible under any other section of chapter sec_1_404_a_-1 of the regulations provides that in order to be deductible under sec_404 the contribution must be an ordinary_and_necessary_expense during the taxable_year in carrying_on_a_trade_or_business or for the production_of_income and must be compensation_for services actually rendered sec_1_404_a_-1t q a-1 of the regulations provides that in order to be deductible under sec_404 a contribution otherwise deductible under sec_162 or sec_212 must be paid_or_incurred for purposes of those sections in addition to satisfying the other requirements for deductibility under those sections sec_7701 states that the term paid_or_incurred shall be construed according to the method_of_accounting used by the taxpayer to compute its taxable_income wta-n-105038-00 sec_301_7701-16 of the regulations adopts the same definition for purposes of the regulations sec_461 in conjunction with sec_1_461-1 of the regulations provides that for a taxpayer using an accrual_method of accounting an expense is deductible for the taxable_year in which all the events have occurred which determine the fact of liability and the amount thereof can be determined with reasonable accuracy sec_1_461-1 specifically states that no accrual shall be made in any case in which all of the events have not occurred which fix the liability sec_404 provides in part that contributions paid into a profit- sharing plan are deductible i n the taxable_year when paid sec_404 provides in relevant part that for purposes of sec_404 a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof see also revrul_76_28 1976_1_cb_106 sets forth circumstances under which contributions are considered to be on account of the preceding_taxable_year revrul_90_105 1990_2_cb_69 states that contributions to a 401_k_plan or to a defined_contribution_plan as matching_contributions are not deductible by the employer for a taxable_year if the contributions are attributable to compensation earned by plan participants after the end of the taxable_year the revenue_ruling states that such contributions would fail to satisfy sec_1_404_a_-1 of the regulations since they would not be for services actually rendered the ruling also states that for a taxpayer using an accrual_method of accounting the application of sec_461 would also preclude the deduction of such contributions since all the events fixing the fact of the employer’s liability to make the contributions would not be fixed as of the end of the employer’s tax_year a matching_contributions in your request to this office you conclude that the amounts contributed to satisfy the elective_deferrals for the month of date are deductible for the taxable_year ending date but suggest that the matching_contributions on these deferrals are not deductible because plan x provides that company a shall pay the matching_contributions for each plan_year within the time prescribed by law including extension of time for filing the employer’s federal_income_tax return for the employer’s fiscal_year in which such plan_year ends based upon this language you argue that since the plan_year did not end within company a’s fiscal_year ending date the matching_contributions are not deductible on company a’s corporate tax_return for the year ending date wta-n-105038-00 we do not believe this plan language restricts the contributions in the manner you suggest the plan language places an outside limit on the time the contributions must be made but it does not prohibit contributions from being made earlier the plan states that the matching_contributions shall be paid within the time prescribed by law including extensions under a and a assuming all other applicable_requirements and restrictions are satisfied the contribution is deductible when paid or deemed paid sec_404 provides that payment is deemed made on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year including extensions you have indicated that according to the agent both before and after the amendment of the plan company a’s matching_contributions accrued monthly as the liability was established and were paid after the corporate year end but before the due_date of the return including extensions as such the contributions for january appear to come within the requirements of sec_404 we do not construe the provisions of sec_5 of the plan to require company a to pay the contribution at a later date accordingly assuming that the other requirements and restrictions for deductibility under sec_404 are satisfied we conclude that the matching_contributions for the month of january paid_by company a within the time provided by sec_404 are deductible by company a in the fiscal_year ending date b minimum employer_contribution your request also seeks advice regarding the deductibility of that portion of the minimum employer_contribution which company a agreed to guarantee on date but which was not paid until after the end of the date tax_year but before the due_date of the corporate tax_return as extended company a argues that the entire minimum employer_contribution of dollar_figurem is deductible in company a’s taxable_year ending date company a argues that because it obligated itself before the end of the taxable_year to make fixed minimum contributions to plan x the amount of the fixed contributions accrued at the end of such year company a argues that under sec_404 a taxpayer on the accrual_method can deduct an accrued contribution in the year of accrual provided payment is actually made no later than the time prescribed by law for filing the return for the taxable_year of the accrual including extensions company a attempts to distinguish revrul_90_105 by pointing out that in contrast to the scenarios in that revenue_ruling company a incurred a fixed obligation to make the minimum contribution by the end of the taxable_year company a states that it was obligated to make the contribution regardless of subsequent events such as the termination of the plan or the firing of all employees company a thus claims that the contribution is attributable to a liability wta-n-105038-00 that was properly accrued during the taxable_year and not to compensation earned after the year the issues raised by your request have not been addressed by the service or by the courts and are similar to issues raised in other cases currently under review by the service we anticipate that guidance will be issued in the future with respect to the issue raised here as well as those related issues accordingly we do not believe that we can respond to this request at this time please call if you have any further questions
